Title: To James Madison from Valentin de Foronda, 22 March 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mío: 
Philada. 22 de Marzo de 1808.

Con fho. del 1o. de Febrero tube la honra de exponer à V. S. la solicitud del Comandante General de las Provincias internas Dn. Nemesio Salcedo, respeto à los 21.655, pts. fs. 5. rs. 7 g. que han resultado de gastos hechos por la entrada en los Dominios de mi Rey, qe. hizo Mr. Píke, y su milicia; cuyo origen se evidencía por la cuenta adjunta, que se me pide por èste Gobierno, en carta del 24. del mes pasado.
Ahora la reclamo nuevamente en virtud de orden de mi Soberano, y nó dudo, que su Excella. el Sr. Presidente dará las ordenes de reembolsarme in dha. cantidad.
Como trato precisamente del Seňor Píke, sobre el que escribi á V. S. el 22. de Agosto ultímo: como han llegado à mi Soberano varias noticias, varios papeles, que excitan graves sospechas, segun las reglas de probabilidad, de que la entrada de Píke no fue casual, sino pensada, me previene que ha entregado una nota sobre èste asunto al Seňor Encargado de Negocíos des estos Estados en Madrid y me encarga buelva á tocar este asunto Asi no puedo menos de hacer presente á V. S. para que se sírva trasladar à la noticia de su Exa. el Sr. Presidente, algunas otras reflexiones, ademas de las qe. tubo el honor de exponer à V. S. en carta del 22. de Junío en que decia:
"Segun las Leyes de las Naciones deberían haberse tratado al Dr. Robinson y el oficial Píke como Espías: Ellos fueron detenidos en un Pays, sobre el que no haya el menor litigio, ni la menor duda, que pertenece à mi Augusto Soberano.  Es cierto que el oficial alegó que se habian extraviado: la cosa podría ser cierta, pero tambien podrá ser un pretexto, y la probabilidad está en contra.  V. S. sabe que si bastasen semejantes excusas, jamas se podría condenar á un Espía  V. S. debe saber que se contradixo Píke en su declaracíon, pues prímero no le pertenecía el Dr. Robinson, y despues declaró que le pertenecia.
Las sospechas contra éste ofícíal se aumentaban por haberle encontrado un pequeňo díbujo en un papel roto de terrenos situados entre el Missoury y Santa Fé, con conocimientos adquiridos en dha. Vílla, de su poblacion, comercío &ca.
Junte V. S. à èsto, que el Dr. Robínson había penetrado hasta Santa Fé, con el especíoso pretexto de hacer una cobranza, y suponíendo que era Frances, que habia salído el 15. de Junío de 1806. con destino al Pays de los Parranas, para cobrar lo que se le debía.
La perspícacia de V. S. no dexará de convenír con mígo, que aunque la cosa sea cíerta, tiene todas las aparíencias de un cuento, pues el Doctor pertenecia á la partída de Píke, y el Dr. penetró hasta Santa Fé.
Estas fueron las reflexiones que tube el honor de hacer presente al Juicio de V. S. el 22. de Agosto ultímo, para probarle la generosidad y consíderacion à éstos Estados con que se había conducído el Comandante General de las Províncias ínternas del Oëste: y ahora no puedo menos de aňadir á V. S. para corroborar mas y mas las graves sospechas que hay de que la entrada no fue accidental, sino de íntento, que en uno de los documentos qe. se encontraran á Píke, se habla de Jupiter telescopíos, de sextantes &c: Que en otro buelve á hablar de dho. Planeta y de sus satelítes, y que de repetito  sobre Míranda, lo que me hace creer que es una cífra, que debía haber excitado los temores de Dn. Nemesio Salcedo la Astronomía que desplíega Wílkínson en sus instruccíones à Píke, pues no podía menos de hacer èste dílema; ó Píke sabe hacer observacíones astronómicas o nó: si sabe, no le ès util la leccion de Wílkínson: sino ... de nada le servía una ínstruccíon tan somera.
En otro documento se observa la seňal siguiente  bastante repetída; lo que índica que es una cífra que debe dár sospechas; y una cífra encontrada en las manos de un Xefe, que con varíos Soldados entra en un Pays ajeno, aumenta mucho las sospechas.
En otro documento se habla de la pusilanimidad de la Republíca de Parrana, y al ínstante del Rio Roxo, lo que hace temer que alude à la Espaňa, pues es el mismo lenguage que tienen delante de èsto Gobíerno varios insolentes Gazeteros, sin acordarse que los Romanos llamaban en Pleno Senado á los Espaňoles Terror Ymperí, y que en los tiempos posteríores ha dado tantas y repetidas pruebas de su coraje, y que las daré siempre como ha sucedído ahora ultímamente por dos vezes en Buenos-Ayres, humillando el Orgullo Anglicano.
Hay tambien Cavallero Madíson otros graves motívos de quexarse del Teniente Píke y de sospechar su conducta hostíl, pues resulta de documentos que poseo, que pidio á los Yndios la bandera Espaňola en cambío de la que les entregaba de los Estados Unídos.  Luego Píke, me díce mi Logíca, quería separar a aquella Tribu Yndía de la Amistad Espaňola.  Es de observar tambien en el documento que poseo, el descoco y baladronada de anuncíarles que desde el aňo siguiente no permítería à los Ofícíales Espaňoles les presentasen medallas ò banderas.
Hay tambien otra baladronada insultiente para la Espaňa, que resulta de los documentos, en que apuesta Píke su vida y honor de que atravesaria con un cuerpo necesario, hasta la Provincia de Nuevo Mexíco, y asegura el buen exíto.  Luego entra la cífra X. Jo. a; que aunque sea inocente, dá que pensar.
Por una declaracíon de un Soldado de la partida de Píke, resulta tambien que la entrada no fue casual sino espontanea.  Consta que hubo Soldados, que habíendo preguntado à Píke donde íban, pues estaban ya en tíerra de Espaňoles, les contextaba que avanzasen.
Que quando llegaron al Río de los Parranas el Capítan príncipal Salltary tenia basada la bandera Espaňola, y puesta la Medalla con el busto de nro. Rey Carlos IV. por lo que Píke le reprehendíó agriamente, dicíendole no debia tener ni aquella bandera ni aquella Medalla, y que solo debía tener la bandera Amerícana.
No expongo à la consideracíon de V. S. otros varios hechos que confírman las quexas que tiene el Gobíerno Espaňol contra la conducta de Píke, y que con todo le dexó salír de sus Dominios, sin haber procedído contra èl, segun exigía la Justícía, y sino se hubieran dado oídos à la generosidad, à la beneficiencia, à la armonía à las consideracíones que ha tenido tantas vezes mi Soberano con estos Estados.  Mas como las gracías de esta especie no deben repetírse porque la ímpunidad multiplicaría los abusos de semejante naturaleza, me manda haga saber à este Gobíerno, come lo verifíco "que si se repítíesen íguales excesos, se procederá contra los Ynfractores con el rigor prevenido por las Leyes."  Díos gue. à V. S. ms. as.  B. L. M. de V. S. su mas atento Servidor

Valentín de Foronda

